The Vice-Chancellor :
The sureties against whom these motions are pressed are not parties before the court; and even on that account I cannot go the length the complainant asks in his petition.
As the giving of the bond is not disputed and though it does seem to be lost, there can be no difficulty in the complainant’s suing at law as on a lost bond.
It certainly will never do, in this stage of the matter, to require the sureties to pay the face of the bond into court; nor do I see how the court can, in this summary way, reach any property deposited, by way of indemnity, with the sureties.
Nor can there be a necessity to require these sureties to file a new bond : inasmuch as the old one can be declared on as a lost bond.
The observations I have made show that the other motion, to oblige the sureties and agent of the defendant to bring into court whatever property may have been left with them, cannot be granted. Such property may be reached by a creditor’s bill founded upon the decree and the issuing and return of a fi. fa. unsatisfied against the defendant Marino, but not by this collateral proceeding.
Let an order be entered that the complainants have leave to sue at law on the bond given by the defendant and Hussey and *588Mack ay as sureties and to declare upon it as a lost bond. The complainant can have costs on his petition as against the der , - , . , . , . iendant Marino ; but, on tue other motion, he must pay costs.